PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The United States of America, as represented by	 the Secretary, Department of Health & Human Servic
Application No. 15/127,974
Filed: 21 Sep 2016
For: CONDUCTIVE AND RETRIEVABLE DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed June 16, 2022, to revive the above-named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed July 25, 2019, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on January 28, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on January 27, 2020. A Notice of Abandonment was mailed July 17, 2020.
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on June 16, 2022; (2) the petition fee of $2,100 as set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. 
	
There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Lei Xu appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that the attorney is authorized to represent the particular party on whose behalf the attorney is acting.

Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.

The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed July 17, 2020. The application is being forwarded to the Technology Center for entry of the reply filed May 27, 2020 and further proceedings in accordance with this decision.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-7560.

/JASON C OLSON/Acting Deputy Director
Office of Petitions